Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 12 March 2021, independent Claims 1 and 12 were amended to require that the lubricating oil composition comprise an ethylene-propylene copolymer (B) “having a mass average molecular weight of 30,000 or less” and “a viscosity index improver (D) having a mass average molecular weight of 100,000 or more”.  The closest prior art reference of record is Andoh et al (US 2012/0132166) which discloses that the lubricant composition may contain component (e), a viscosity index improver including olefin copolymers such as ethylene-propylene copolymers, and polyalkylmethacrylates [0064].  However, Andoh does not disclose the mass average molecular weight of either viscosity index improver, nor does Andoh disclose that the compositions require both ethylene-propylene copolymers and a viscosity index improver having a mass average molecular weight of 100,000 as required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
April 27, 2021